

115 S2516 IS: Alternatives to Opioids (ALTO) in the Emergency Department Act
U.S. Senate
2018-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2516IN THE SENATE OF THE UNITED STATESMarch 7, 2018Mr. Booker (for himself, Mrs. Capito, Mr. Bennet, and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo direct the Secretary of Health and Human Services to conduct a demonstration program to test
			 alternative pain management protocols to limit the use of opioids in
			 emergency departments.
	
 1.Short titleThis Act may be cited as the Alternatives to Opioids (ALTO) in the Emergency Department Act. 2.FindingsThe Congress finds as follows:
 (1)Opioids contributed to the deaths of more than 42,000 people in 2016, more than any year on official record. Forty percent of all opioid overdose deaths involve a prescription opioid.
 (2)The economic burden of prescription opioid misuse in the United States is estimated to be $78,500,000,000 per year. This includes costs stemming from health care, including addiction treatment, lost productivity, and criminal justice involvement.
 (3)Over 200 million opioid prescriptions are written in the United States each year, and 2,000,000 Americans have the symptoms of substance use disorder.
 (4)Approximately 21 to 29 percent of patients prescribed opioids for chronic pain misuse them. (5)Emergency departments in several States, including in New Jersey and Colorado, have developed innovative programs to more widely utilize non-opioid pain treatments to reduce the use of opioids.
			3.Emergency department alternatives to opioids demonstration program
 (a)Demonstration program grantsThe Secretary of Health and Human Services acting through the Assistant Secretary for Mental Health and Substance Use (in this section referred to as the Secretary) shall carry out a 3-year demonstration program under which the Secretary shall award grants to eligible hospitals and emergency departments, including freestanding emergency departments, to develop, implement, enhance, or study alternative pain management protocols and treatments that promote the appropriate limited use of opioids in emergency departments.
 (b)EligibilityTo be eligible to receive a grant under subsection (a), a hospital or emergency department shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (c)Geographic diversityIn awarding grants under this section, the Secretary shall seek to ensure geographical diversity among grant recipients.
 (d)Use of fundsIn addition to the activities described in subsection (a), grants under this section shall be used to—
 (1)target common painful conditions, which may include renal colic, sciatica, headaches, musculoskeletal pain, and extremity fractures;
 (2)train providers and other hospital personnel on protocols and use of treatments that promote the appropriate limited use of opioids in the emergency department;
 (3)collect data, including data required for the reporting requirement established under subsection (f); and
 (4)provide alternatives to opioids to patients with painful conditions, not including patients who present with pain related to cancer, end-of-life symptom palliation, or complex multisystem trauma.
 (e)Duties of the secretaryThe Secretary shall offer to each recipient of a grant under subsection (a) technical support through a process that provides for—
 (1)the provision of information by the Secretary on alternative pain management protocols and treatments, which may include—
 (A)non-opioid medications; (B)protocols and treatments that do not involve a medication;
 (C)alternative pain management protocols and treatments that are appropriate to use for specific common painful conditions, such as renal colic, back pain, pain from fractures, and other common painful conditions that present to the emergency department;
 (D)the alternative pain management protocol or treatments, if any, that are appropriate for certain patient populations, such as geriatric patients, pregnant patients, and pediatric patients; and
 (E)any other information the Secretary determines necessary; and (2)the provision of information by emergency departments and providers that have successfully implemented alternatives to opioids programs in the emergency department, promoting non-opioid protocols and medications while appropriately limiting the use of opioids.
 (f)Report to the secretaryEach recipient of a grant under this section shall submit to the Secretary annual evaluations of the progress of the program funded through the grant. These evaluations shall include—
 (1)a description of and specific information about the alternative pain management protocols and treatments employed;
 (2)data on the alternative pain management protocols and treatments employed, including— (A)during a baseline period before the program began, as defined by the Secretary;
 (B)at various stages of the program, as determined by the Secretary; (C)the conditions for which the alternative pain management protocols and treatments were employed; and
 (D)data on patients’ self-reported pain rating, using a pain scale model provided by the Secretary, before and after the alternative pain management protocol or treatment was provided;
 (3)data on the opioid prescriptions written, including— (A)during a baseline period before the program began, as defined by the Secretary;
 (B)at various stages of the program, as determined by the Secretary; (C)the conditions for which the opioids were prescribed; and
 (D)data on patients’ self-reported pain rating, using a pain scale model provided by the Secretary, before and after the opioid prescription was provided;
 (4)the demographic characteristics of patients who were treated with an alternative pain management protocol, including age, sex, race, ethnicity, and insurance status and type;
 (5)data on patients who were eventually prescribed opioids after alternative pain management protocols and treatments were employed;
 (6)data on patients who were transitioned to inpatient care following treatment with an alternative pain management protocol and treatment; and
 (7)any other information the Secretary deems necessary. (g)Report to congressNot later than 120 days after completion of the demonstration program under this section, the Secretary shall submit a report to the Congress on the results of the demonstration program and include in the report—
 (1)the number of applications received and the number funded; (2)a summary of the evaluations described in subsection (f), including standardized data; and
 (3)recommendations for broader implementation of pain management protocols that limit the use of opioids in emergency departments or other areas of the health care delivery system.
 (h)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2019 through 2021.
			